           Case 2:15-cr-00205-TLN-EFB Document 129 Filed 01/13/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:15-CR-205 TLN - EFB

12                               Plaintiff,           UNITED STATES’ STATEMENT OF NON-
                                                      OPPOSITION TO MOTION TO SEAL
13                         v.

14   MATTHEW MULLER,
                                Defendant.
15

16

17          The United States does not oppose the defendant’s motion to seal. This non-opposition does not

18 concede anything about the relevance of the records or the merits of the new claims made in the

19 defendant’s reply brief.

20
21

22                                                        Respectfully submitted,

23   Dated: January 13, 2020                              MCGREGOR W. SCOTT
                                                          United States Attorney
24

25                                                  By: /s/ MATTHEW D. SEGAL
                                                        MATTHEW D. SEGAL
26                                                      Assistant United States Attorney

27

28
          Case 2:15-cr-00205-TLN-EFB Document 129 Filed 01/13/20 Page 2 of 2

 1                                  CERTIFICATE OF SERVICE BY MAIL

 2          The undersigned hereby certifies that she is an employee in the Office of the United States

 3   Attorney for the Eastern District of California and is a person of such age and discretion to be

 4   competent to serve papers.

 5          That on January 13, 2020, she served a copy of the United States’ Statement of Non-Opposition

 6   to Motion to Seal, by placing said copy in a postpaid envelope addressed to the person hereinafter

 7   named, at the place and address stated below, which is the last known address, and by depositing said

 8   envelope and contents in the United States Mail at Sacramento, California.

 9 Addressee:

10 Matthew D. Muller
   1684 Decoto Rd., #274
11 Union City, CA 94587

12   Dated: January 13, 2020

13
                                                      By: /s/ Samantha Kenny
14                                                        SAMANTHA KENNY
                                                          Legal Assistant
15

16

17

18

19

20
21

22

23

24

25

26

27

28
